DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/000,684 filed on 6/5/18 and claims benefit of 62/515,168 on 6/5/2017.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 
Response to Amendment
This office action is in response to the amendment submitted on 3/9/2021 wherein claims 10-12, 16 and claims 22-31 are pending and ready for examination. Claim 1-9, 13-15 and 17-21 have been canceled, claims 25-31 have been newly added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12, 16, and 22-24, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0178967 A1, Delp.

As to independent claim 10, Delp teaches “A method comprising: receiving, from a system manufacturer, system test data for a plurality of electronic systems, wherein the system test data is collected after manufacturing of the plurality of electronic systems and is within system specifications, each electronic system of the plurality of electronic systems comprising a plurality of electronic components;” ([abstract] and claims 1-3 and fig 31 A-B, “a set of components, …. a diagnostic system automatically analyzes the test data to identify a characteristic of a component fabrication process by recognizing a pattern in the test data and classifying the pattern”, wherein “set of components” reads on “plurality of electronic system” (components 106 in [0062-0064] and [0286]) applied in a system test data during manufacturing processes. Wherein the manufacturing process includes steps during manufacturing and after manufacturing, i.e. after being created as in [0062] “The components 106 are created using a fabrication process, which may comprise any suitable manufacturing process for creating the components 106” and wherein testing is applied to the components to “identify potential problems in fabrication and/or test process based on test data”, see [0020-0021] “upon completion of assembly (final test)”. Moreover, [0137] wherein “the rules” reads on “system specification” see fig 4C “thresholds” see [0083-0090]. Moreover [0075-0076] wherein the configuration of the elements and “relating tester configuration such as connection, directory…identification, manufacturer, flags, prober identification, or any other information”; “default parameters that may be accepted, declined or adjusted” reads on “manufacturer speciation”)
“determining a relationship between a set of electronic components from the plurality of electronic components and the plurality of electronic systems upon which the electronic components of the set of electronic components are assembled;” (fig 30- 31A-B and fig 32, [0258-0260] wherein the relationship among components, couplings and potential problems are determined, see [0264-0268]. see [0020-0021] “upon completion of assembly (final test)”.)
“receiving, from one or more component manufacturers, component test data for each of at least some a subset of electronic components of the set of electronic components, wherein the component test data is collected after manufacturing of the subset of electronic components and is within component specifications;” ([0020-0021] “upon completion of assembly (final test)”; “analyze the collected data from several different components”; “the company may gather test data for multiple chips on each wafer among several different lots. Test data may come from a variety of sources, such as parametric electrical testing, optical inspection, scanning electron microscopy, energy dispersive x-ray spectroscopy, and focused ion beam processes for defect analysis and fault isolation.” Moreover, [0088-0090] wherein the subset of electronic components is disclosed “grouping of components”; “section group”; “groups of components”. Moreover, [0075-0076] wherein the disclosed configuration reads on “component specification”, also see [0083-0090].)
“generating a dataset comprising relationships between the component test data for the subset of electronic components and the system test data for the plurality of electronic systems;” (fig 30-32 and [0258-0264] wherein the relationships are disclosed. Moreover, [0088-0090] wherein the subset of electronic components is disclosed, “sections”, “groupings”.)
“identifying an outlier relative to the dataset; identifying a particular electronic system corresponding to the outlier;” (figs 4A-C and [0083-0090], also see figs 30-32. See [0115-0122] wherein the outlier determination corresponding to each relevant data point is disclosed. Moreover, [0131-0133] wherein outlier identification and classification are disclosed.)
“binning the particular electronic system in a category corresponding to reduced product returns; and communicating information about the particular electronic system corresponding to the outlier to at least one of the system manufacturer.” ([0131-0133] wherein classifying outlier reads on “binning the particular electronic system in a category corresponding to reduced product returns” see figs 31 A-B and fig 32. Also see fig 4A-C and fig 16 “for exclusion”; “good bins”, and fig 21-24. See [0080] “bin classification”. Moreover, [0208-0210] “tester bin failures”; “generating binning results”, see [0115-0122] and [0213-0218] “bin map”; “clusters of devices having similar non-passing bin results or outliers located in the same position on different wafers may indicate a particular problem in the manufacturing process”. Also see [0236], [0244] and claim 31. Moreover, [0069] “the test system 100 is connected to an appropriate communication medium, such as a local area network, intranet, or global network like the internet, to transmit information to other systems, such as the remote server 116”, wherein communicating the information is disclosed.)

As to claim 11, Delp teaches “wherein at least one of the system test data or the component test data comprises numeric data.” ([0157] “provides an output report to a printer, database, operator interface, or other desired destination. Any form, such as graphical, numerical, textual, printed, or electronic form, may be used to present the output report for use or subsequent analysis.” Moreover, [0146] “The actual numbers”. Furthermore, [0201] “assigned index numbers”. Furthermore, [0245] “The mass is normalized so that there is consistency between data sets with different numbers of data points, such as the number of die on a wafer.”)

As to claim 12, Delp teaches “wherein at least one of the system test data or the component test data comprises categorical data.” ([0257] “The classifier 2616 classifies the identified patterns to different known categories or an unknown category.” See fig 31 A-B, fig 32 and [0115-0122]. Also see [0078-0090] wherein categorizing, sections and/or classification reads on “categorial data”)

As to claim 16, Delp teaches “wherein the generating includes aggregating categorical data.” ([0088-0090] and [0115-0122] and [0131-0133], wherein the classification reads on “aggregating categorical data” see fig 31 A-B, and fig 32.)

As to claim 22, Delp teaches “wherein the dataset is a model that correlates the system test data and the component test data.” (fig 4C “data correlation”, fig 31B “correlation with yield pattern”; [0076] “correlation to specific product and/or tests”. Moreover, [0082] “test system 100 and/or the operator, such as statistical process control, outlier identification and classification, signature analyses, and data correlation.” Furthermore, [0140], [0148] wherein the correlation process is disclosed and wherein the signature and/or patter reads on “dataset is a model”.)

As to claim 23, Delp teaches “further comprising: removing proprietary data from the system test data.” ([0164] wherein input data is filtered, i.e. the proprietary data is removed. [0203] “The groups may be removed from the grouping analysis in any suitable manner (1920), such as by resetting the index value for the relevant group to a default value.” Wherein such aspects of [0164] and [0203] are applicable to a single component or the plurality of components within the system as in [0268]. See [0264-0267] “multisite test data… single site data”)

As to claim 24, Delp teaches “further comprising: removing proprietary data from the component test data.” ([0164] wherein input data is filtered, i.e. the proprietary data is removed. [0203] “The groups may be removed from the grouping analysis in any suitable manner (1920), such as by resetting the index value for the relevant group to a default value.” Wherein such aspects of [0164] and [0203] are applicable to a single component or the plurality of components within the system or multiple systems as in [0268]. See [0264-0267] “multisite test data… single site data”)


Claims 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delp and evidenced by NPL “Principal component analysis”, by Herve Abdi, and Lynne J. Williams, published on 15th of July 2010, retrieved from Wires Computational Statistics from the cite Principal component analysis - Abdi - 2010 - WIREs Computational Statistics - Wiley Online Library. Hereinafter referenced by Abdi.

As to claim 25, Delp teaches “wherein the dataset comprising relationships between the component test data for the subset of electronic components and the system test data for the plurality of electronic systems is a multivariate dataset.” ([0234] “the pattern identifier 2614 may perform a principal components analysis on the EWS test results”, wherein EWS refers to electronic wafer sort. Based on the definition of PCA principal component analysis, is “a multivariate technique that analyzes a data table in which observations are described by several inter-correlated quantitative dependent variables.” See evidence NPL Abdi [abstract].)

As to claim 26, Delp teaches “wherein the multivariate dataset is based on system test data including multiple system tests” ([0264-0268] “multisite testing”, wherein the determinations is applicable to a single component or the plurality of components within the system or multiple systems. Moreover, [0022-0023] “Each tester generates a large volume of data. For example, each tester may perform 200 tests on a single component, and each of those tests may be repeated 10 times.”, also see [0076-0078] “a conventional series of tests, in accordance with a test program. The tester 102 suitably executes the test program to apply signals to coru1ections on the components 106 and read output test data from the components 106. The tester 102 may perform multiple tests on each component 106 on a wafer or the wafer itself, and each test may be repeated several times on the same component 106”.)

As to claim 27, Delp teaches “wherein the multivariate dataset is based on component test data including multiple component tests.” ([0075-0078] “a conventional series of tests, in accordance with a test program. The tester 102 suitably executes the test program to apply signals to coru1ections on the components 106 and read output test data from the components 106. The tester 102 may perform multiple tests on each component 106 on a wafer or the wafer itself, and each test may be repeated several times on the same component 106”. Moreover, [0234] “the pattern identifier 2614 may perform a principal components analysis on the EWS test results” wherein the pattern identifier is part of the diagnostic system 216 which is part of the test system 100, see [0212-0216] and fig 1, 25, 26.)


As to claim 28, Delp teaches “wherein the multiple component tests are based on a single component.” ([0078] “Each test generates at least one result for at least one of the components. Referring to FIG. 9, an exemplary set of test results for a single test of multiple components comprises a first set of test results having statistically similar values and a second set of test results characterized by values that stray from the first set.”. Moreover, [0264] “single site data”.)

As to claim 29, Delp teaches “wherein the multiple component tests are based on multiple components.” ([0264-268] the concept is applicable to a single component or the plurality of components within the system “multisite test data… single site data”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-31, are rejected under 35 U.S.C. 102(a)(1) as anticipated by Delp or, in the alternative, under 35 U.S.C. 103 as obvious over Delp in view of US 2008/0250381 A1, Kotani et al, hereinafter referenced as Kotani.

As to claim 30, Delp teaches “wherein system manufacturer is different from the one or more component manufacturers.” ([0075] as part of the components configuration is the manufacturer information, i.e. as each component has its unique identification and characteristics along with their corresponding manufacturer, i.e. each of the information is unique to the defined component, i.e. not all components have the same identification, or the same characteristics or the same manufacturer. Thus, the manufacturers are different among the different components. Otherwise if all the components have the same manufacturer, then there is no need to include this part of information within the unique identification and configuration information of each component.
However, if the explanation is to be challenged, and for the sake of providing a compact prosecution, the examiner provides the following alternative rejection using Kotani.
Kotani teaches “wherein system manufacturer is different from the one or more component manufacturers.” ([0066] “the reference manufacturing device parameter determining section 22 compares a designed value of each parameter provided by a corresponding manufacturer with an actually measured value of each parameter actually obtained with respect to the reference manufacturing device”. Moreover, [0075] “if the designed value itself is different because the manufacturer is different”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include components of different manufacturers within the manufacturing system of Kotani to the teaching of Delp (if it has not already been included), in order to accommodate components from different manufacturers which eventually increase the feasibility and manufacturing reliability.

As to claim 31, Delp teaches “further comprising: identifying at least one particular component of the subset of electronic components assembled on the particular electronic system and corresponding to the outlier;” ([0075] as part of the components configuration is the manufacturer information, i.e. as each component has its unique identification and characteristics along with their corresponding manufacturer, i.e. each of the information is unique to the defined component, i.e. not all components have the same identification, or the same characteristics or the same manufacturer. Thus, the manufacturers are different among the different components. Otherwise if all the components have the same manufacturer, then there is no need to include this part of information within the unique identification and configuration information of each component. See the rejection of claim 10 above.)
“and communicating information about the at least one particular component of the subset of electronic components assembled on the particular electronic system to at least one component manufacturer of the one or more component manufacturers.” ([0075] as part of the components configuration is the manufacturer information, i.e. as each component has its unique identification and characteristics along with their corresponding manufacturer, i.e. each of the information is unique to the defined component, i.e. not all components have the same identification, or the same characteristics or the same manufacturer. Thus, the manufacturers are different among the different components. Otherwise if all the components have the same manufacturer, then there is no need to include this part of information within the unique identification and configuration information of each component. See the rejection of claim 10 in regards to outliers. Moreover, [0069] “the test system 100 is connected to an appropriate communication medium, such as a local area network, intranet, or global network like the internet, to transmit information to other systems, such as the remote server 116”.)
However, if the explanation is to be challenged, and for the sake of providing a compact prosecution, the examiner provides the following alternative rejection using Kotani.
Kotani teaches “at least one component manufacturer of the one or more component manufacturers.” ([0066] “the reference manufacturing device parameter determining section 22 compares a designed value of each parameter provided by a corresponding manufacturer with an actually measured value of each parameter actually obtained with respect to the reference manufacturing device”. Moreover, [0075] “if the designed value itself is different because the manufacturer is different”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include components of different manufacturers within the manufacturing system of Kotani to the teaching of Delp (if it has not already been included), in order to accommodate components from different manufacturers which eventually increase the feasibility and manufacturing reliability.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 5,999,003 Steffan et al, teaches chip/ wafer components and classifying results in bins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        8/2/2022